SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

800
CAF 14-00689
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF DELSENIOR STRACHAN,
PETITIONER-APPELLANT,

                     V                               MEMORANDUM AND ORDER

LINDA GILLIAM, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR PETITIONER-APPELLANT.

PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-RESPONDENT.

SARA E. ROOK, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Family Court, Monroe County (Patricia
E. Gallaher, J.), entered March 28, 2014 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition for a
modification of an order of visitation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Strachan v Gilliam ([appeal No.
1] ___ AD3d ___ [June 19, 2015]).




Entered:   June 19, 2015                           Frances E. Cafarell
                                                   Clerk of the Court